Citation Nr: 0839393	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left calcaneal 
bone spur.

3.  Entitlement to service connection for polycystic kidney 
disease with renal failure.

4.  Entitlement to service connection for renal calculi.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

7.  Entitlement to an increased rating for surgical incision 
of the right heel, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1980 to October 1984.  He had subsequent service 
in the United States Army Reserve from October 1984 to 
December 1986, and from April 1991 to August 2004, including 
a period of active duty from December 2003 to August 2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  As set forth above, the matter 
is now within the jurisdiction of the RO in Pittsburg, 
Pennsylvania.  

A hearing at the RO was held in August 2008 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

At the hearing, the veteran indicated that he wished to 
withdraw his appeal with respect to the issue of entitlement 
to an initial rating in excess of 10 percent for tinnitus.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2008). 

Following the hearing, the veteran submitted additional 
evidence, along with a written waiver of initial RO review of 
this evidence.  See 38 C.F.R. § 20.1304 (2008).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

For numerous reasons, this matter is not yet ready for 
appellate review by the Board.  

Since this matter was last reviewed by the RO in the June 
2006 Statement of the Case, nearly two volumes of pertinent 
evidence has been associated with the record on appeal.  With 
the exception of the evidence submitted by the veteran 
following his August 2008 Board hearing, the veteran has not 
waived his right to initial RO consideration of such 
evidence.  Thus, a remand is necessary.  See 38 C.F.R. § 
20.1304 (2008).

Additionally, the Board notes that the RO has failed to take 
appropriate actions to satisfy VA's duty to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

With respect to VA's duty to notify, the Board notes that in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of section 5103(a) apply 
generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case with 
the veteran's claim of service connection for a back 
disability, VA must look at the bases for the denial in the 
prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in order to satisfy the section 5103(a) notice 
obligation in increased rating claims, as is the case here 
with the veteran's claim for an increased rating for surgical 
incision of the right heel, VA must inform the claimant that 
in order to substantiate the claim, the evidence must show a 
worsening of the condition or an increase in severity of a 
disability and the effect that such worsening or increase has 
on daily life.  Furthermore, "if the [Diagnostic Code] under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employability 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant."  VA must also provide 
examples of the type of medical or lay evidence that would be 
relevant to establishing an increased disability rating.

A review of the record in this case shows that the RO has not 
yet provided the veteran with appropriate notice complying 
with Dingess/Hartman, Kent, and Vazquez-Florez.  Thus, this 
should be corrected on remand.  In that regard, it is noted 
that VA has amended the rating criteria for evaluating scars, 
effective for claims received after October 23, 2008.  
Although the veteran's claim was received before that date, 
he may request that his claim be reviewed under these 
clarified criteria.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  

The Board notes that the RO has similarly failed to satisfy 
VA's duty to assist under the VCAA.  VA's duty to assist 
includes obtaining relevant records from a Federal department 
or agency, including records from VA medical facilities.  38 
C.F.R. § 3.159(c)(2) (2008).  In this case, the veteran has 
reported receiving treatment for his claimed disabilities at 
the Pittsburg VA Medical Center since September 1998.  With 
the exception of selected VA medical records submitted by the 
veteran, as well as VA records contained in material 
forwarded by the Social Security Administration (dated from 
February 2007 to June 2007), however, records from this 
facility have not yet been obtained.  

Additionally, the Board notes that the veteran's service 
medical and personnel records appear to be incomplete.  As 
discussed above, the veteran served on active duty in the 
United States Army from October 1980 to October 1984.  
Medical and personnel records corresponding to this period of 
active duty have been associated with the record on appeal.  

The veteran, however, had subsequent service in the United 
States Army Reserve from October 1984 to December 1986, and 
from April 1991 to August 2004, including a period of active 
duty from December 2003 to August 2004.  It is unclear 
whether medical and personnel records pertaining to this 
period of service are complete.  The RO has made unsuccessful 
efforts to obtain additional service medical records 
corresponding to the period from December 2003 to August 
2004, and has made a formal finding of unavailability for 
such records.  See July 2007 Memorandum.  

However, it does not appear that such efforts included 
service medical records corresponding to the veteran's 
remaining period of service in the Reserve.  As noted, the 
VCAA obligates VA to obtain relevant records from a Federal 
department or agency, including the service department.  
Indeed, VA may only end efforts to obtain such records if it 
is concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2008).  Therefore, in order to fulfill 
the duty to assist the veteran, the RO must make an 
additional attempt to obtain and associate with the claims 
file the veteran's complete military records, for the period 
from 1984 to 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).

In that regard, the Board notes that there is some indication 
in the record that the veteran may be in possession of some 
of his original service medical records.  

The veteran is advised that it is his responsibility to 
submit or identify records of treatment in support of his 
claim.  Specifically, under 38 C.F.R. § 3.159(c), a claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records.  The Board further advises the veteran that 
while VA has a duty to assist him in the development of his 
claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id. at 195.  For these reasons, the veteran is 
advised that he must submit any service medical records in 
his possession to the RO, which he has not already submitted.   

Additionally, the Board notes that the dates of the veteran's 
active duty for training and inactive duty training during 
his service in the Reserve is unclear.  

Under applicable law, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The term "active military, naval, or air service" 
includes "active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty for training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).

In other words, that the veteran developed his claimed 
disabilities at some point during the time period he was a 
member of the Army Reserve is not enough.  Rather, to warrant 
service connection, the veteran must show (1) that he became 
disabled from a disease or injury during a period of active 
duty for training or (2) that he became disabled from an 
injury during a period of inactive duty training.

Given the discussion above, the Board finds that additional 
efforts are necessary in order to clarify the dates of the 
any periods of active duty, active duty for training, and 
inactive duty training in the Army Reserve. 

VA's duty to assist also includes obtaining a medical 
examination or opinion which such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With respect to the veteran's claim for an increased rating 
for his service-connected surgical incision of the right 
heel, the veteran has not yet been afforded a VA medical 
examination.  An examination is necessary.  

With respect to the veteran's claim of entitlement to an 
initial compensable rating for bilateral hearing loss, he was 
last examined for compensation purposes in June 2005.  He has 
repeatedly indicated that his hearing acuity has decreased 
since that examination.  Thus, another examination is 
necessary.  

With respect to the veteran's claim of service connection for 
a left calcaneal bone spur, he contends that it is causally 
related to his service-connected surgical incision of the 
right heel.  At the veteran's August 2008 hearing, he 
testified that two podiatrists had advised him that his left 
foot condition is related to his service-connected right foot 
condition.  A review of the record indicates that it does not 
currently contain an opinion linking the veteran's current 
left calcaneal bone spur to his service-connected surgical 
incision of the right heel.  The veteran is advised that it 
would be to his benefit to obtain a statement from his 
podiatrists to this effect.  See Constantino v. West, 12 Vet. 
App. 517, 520 (1999) (observing the obligations of VA hearing 
officers to suggest the submission of evidence overlooked by 
the veteran that would support claims).

Regarding the veteran's polycystic kidney disease with renal 
failure, he contends that it is related to his period of 
active duty in the 1980's, because he was given a lot of high 
sodium C-rations and MRE's.  He further appears to argue that 
the condition actually had its inception during this period, 
as evidenced by his complaints of symptoms such as back pain 
and difficulty urinating, which are documented in the service 
medical records.  

Based on the record currently before the Board, a VA medical 
examination is necessary with respect to the veteran's claims 
of service connection for a left calcaneal spur and 
polycystic kidney disease with renal failure.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which fulfills VA's 
notice obligation in increased rating 
claims and claims to reopen based on new 
and material evidence, in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), respectively.  The notice 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the service 
department, or other records depository 
as appropriate, and request verification 
of the dates of the veteran's service in 
the Army Reserve, including any periods 
of active duty and active duty for 
training, as well as any additional 
service medical records pertaining to 
such service.  The RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record.

3.  The RO should contact the Pittsburgh 
VA Medical Center, or other appropriate 
repository of records, and request 
clinical records for the period from 1989 
to the presence, not already of record.

4.  The veteran should be scheduled for a 
VA podiatry examination to evaluate the 
nature and severity of his service-
connected surgical incision of the right 
heel as well as the etiology of his 
current left calcaneal bone spur.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

With respect to the veteran's service-
connected surgical incision of the right 
heel, the examiner should identify all 
residuals attributable to that 
disability.  He or she should 
specifically comment on scar 
measurements, any underlying soft tissue 
damage, pain or tenderness, or limitation 
of function.

With respect to the veteran's left 
calcaneal bone spur, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
condition had its onset during the 
veteran's active duty or active duty for 
training, whether such disability is 
otherwise causally or etiologically 
related to his active service, or is 
causally related to or aggravated by his 
service-connected surgical incision of 
the right heel.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

5.  The veteran should be scheduled for a 
VA audiology examination to evaluate the 
current severity of his service-connected 
hearing loss.  All indicated testing 
deemed necessary by the examiner should 
be performed, including a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.

6.  The veteran should be scheduled for a 
VA medical examination to evaluate the 
etiology of his current polycystic kidney 
disease with renal failure.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
condition had its onset during the 
veteran's active duty or active duty for 
training, whether such disability is 
otherwise causally or etiologically 
related to his active service.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

7.  When the development requested has 
been completed, the case should be 
reviewed by the RO.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate period to 
respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




